Proceeding under article 78 of the Civil Practice Act for a review of a decision by a village board of zoning appeals. Order denying petitioner’s motion to include certain matters in the return of said board and granting an intervenor’s motion to strike out certain plans from said return reversed on the law and the facts, with ten dollars costs and disbursements, and petitioner’s motion granted, without costs, to the extent of directing the inclusion in the return of the plans which were before that board, and the physical report of the premises; and if there be not one, that such a report be made, summarizing the board’s view of the premises. Intervenors’ cross-motion denied, without costs. It sufficiently appears that the plans were before the board when *939it acted and that a physical report is essential to an intelligent review. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.